Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
The amendment filed with the RCE submission of November 19, 2021 has been received and entered.  With the entry of the amendment, claims 2-5, 7, 9 and 12-18 are canceled, and claims 1, 6, 8 and 10-11 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 21, 2021 is acknowledged.

Applicant’s election of the species of A: cold spraying and B: at least 94 % Fe in the reply filed on March 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 14-18 were canceled by the amendment of June 25, 2021. 

Drawings
The replacement drawing of June 25, 2021 is approved.

The objection to the drawings because FIG. 1 should simply be “Figure” as there is only one drawing is withdrawn due to the replacement drawing provided June 25, 2021 using the term Figure.

Specification
The objection to the disclosure because in the specification the references to Fig. 1 should be to the “figure” is withdrawn due to the amendment of June 25, 2021, providing this correction.

Claim Rejections - 35 USC § 112

The rejection of claims 1, 6, 8, and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn due to the amendments of November 19, 2021 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verpoort et al (US 2015/0376759) in view of Nardi et al (US 2015/0190824), EITHER alone OR further in view of Tournier et al (US 2007/0026157).
Claims 1, 6: Verpoort teaches a method for coating components such as cylinder bores, where a first coating material of a feedstock is used for a first coating process to coat a first component (a cylinder bore) with the first coating material feedstock, where the coating process would be a thermal spraying process of a wire arc spraying process using a wire feedstock (as desired by claim 6), (note 0008-0012, for example), where since a wire would be needed for the spraying the wire would have to be produced/provided/formed to give such a first coating material wire for use (note 0069-0071, 0007-0012). When the first coating material wire is used in the first coating process (wire arc spraying process) then a second material in the form of dust/reflected/deflected particles is produced from the first coating  material of the first coating process, where such particles can be extracted from the coating area (note 0008-0012, 0054-0056, 0069), and can be considered a byproduct of the first coating material, as the coating on the cylinder bore component would be the main product.  
(A) Verpoort does not teach specifically using the second material/dust  for a second coating process  (so that the second material is a second coating material), where the second coating process is cold gas spraying and coats a second component, but does describe that the initial feedstock (first coating material) can be commonly iron or metal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted second material particles (so as second coating material that is from byproduct of the first coating material) in cold gas spraying in a second coating process to coat a second component as suggested by Nardi with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the form of dust particles of the coating being extracted and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (component, which would be a second component as a different component than that used for Verpoort), and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron.  This provides all the features of claims 1 and 6.
Alternatively, note that as now worded, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort provide that the first coating material can be used in the first coating 
(B) Optionally, further using Tournier, Tournier further describes how it is well known that arc wire coating method using a wire as the source material is known to produce waste product powder (so a byproduct of the coating material and method) (note 0024-0026, 0044, 0099, claims 1, 13, 14), and that such waste product powder can be reused to form a further coating by a further spraying method (note 0001-0005, 0012, 0024-0026, 0099).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Claim 8: Verpoort indicates that the coating can be performed using inert gas primary and secondary gases, such as argon or nitrogen (0069), and also that a shielding gas can be provided of inert gas (0086, shielding gas as secondary gas, for example) and therefore, there would be understood to be predictably and acceptably provided an oxygen free environment  for the first coating process from the suggested process conditions of Verpoort as the only gases required in the coating area.  Nardi also 
Claim 11: The first and second coating processes would be separated spatially and temporally, as material has to be recovered from the first process as in Verpoort and then supplied to the second coating process of Nardi, and also note Nardi suggesting to store the coating material for use in the cold spraying (0039), or for the alternative embodiment the first and second coating process would be suggested to be separated at least spatially as  different processes that would therefore be predictably and acceptably provided in different, spaced, systems.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier as applied to claims 1, 6, 8 and 11 above, and further in view of Beardsley et al (US 2010/0055479).
Claim 10: As to the coating components being engine components, and the first coating process coating a first component of a crankcase and the second coating process coating a second component of a cylinder head, Verpoort indicates how the first coating process can coat a cylinder bore of an engine (so an engine component, and the cylinder bore understood to be part of the crankcase as described by applicant, note the specification as filed at 0029), where the coatings for such components can be iron or metal (0009, 0069).  
As to the substrate for the second coating process, Beardsley indicates how it is known to cold spray cylinder head components of engines (0018-0020, note layers 160, 165), where the layers can include metal materials, including stainless steel, NiCrAl, etc. . 

Claims 1, 6, 8 and 10-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Verpoort et al (US 2015/0376759) in view of Nardi et al (US 2015/0190824) and Beardsley et al (US 2010/0055479), EITHER alone OR further in view of Tournier et al (US 2007/0026157).
Claims 1, 6, 10: Verpoort teaches a method for coating components such as cylinder bores, where a first coating material of a feedstock is used for a first coating process to coat a first component (a cylinder bore) with the first coating material feedstock, where the coating process would be a thermal spraying process of a wire arc spraying process using a wire feedstock (as desired by claim 6), (note 0008-0012, for example), where since a wire would be needed for the spraying the wire would have to be produced/provided/formed to give such a first coating material wire for use (note 
(A) Verpoort does not teach specifically using the second material/dust  for a second coating process  (so that the second material is a second coating material), where the second coating process is cold gas spraying and coats a second component, but does describe that the initial feedstock (first coating material) can be commonly iron or metal (oo09).  However, Nardi describes how coating material in the form of powder can be desirably generated using an arc system where feedstock wire is decomposed and blown forming particles, and can be formed with twin or single wires, and formed with a material that can be the metal aluminum, for example (0033-0036), and further describes that the powders can be used for cold spraying and describes cold gas spraying with the powder to a substrate 10 (0022-0024, 0037, figure 1), and also indicates that cold spray can be used to coat materials such as aluminum, copper, iron, etc. (0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted second material particles (so as second coating material that is from byproduct of the first coating material) in cold gas spraying in a second coating process to coat a second substrate as suggested by Nardi with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the 
Alternatively, note that as now worded, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort provide that the first coating material can be used in the first coating process  of the first component (wire used in the spraying process of Verpoort) and more of the first coating material (wire that would be usable in the first coating process, where as worded all coating material does not have to be used in the first coating process) would further be suggested to be used in the process of Nardi, as a further desirable use for the wire material as another use for metal/iron wire for arc spraying, where Nardi provides arc spraying that would give the formed second coating material powder and using for cold gas spraying a second substrate, because both Verpoort and Nardi would indicate processes that can be used with the same type of coating material of a metal/iron feedstock wire.  Applicant refers to producing a second coating material from a byproduct of the first coating material of the first coting process, however, “byproduct” can refer to a secondary product produced when making something else (such as the dust particles formed in the first coating process discussed in the first option), but also can simply be “the result of another action”, and therefore, for the second option the second coating material can be formed by another action (the arc spraying of Nardi) to more of the first coating material that would be “of the first coating process.”  Applicant 
(B) Optionally, further using Tournier, Tournier further describes how it is well known that arc wire coating method using a wire as the source material is known to produce waste product powder (so a byproduct of the coating material and method) (note 0024-0026, 0044, 0099, claims 1, 13, 14), and that such waste product powder can be reused to form a further coating by a further spraying method (note 0001-0005, 0012, 0024-0026, 0099).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted second material particles (so as second coating material that is from byproduct of the first coating material) in cold gas spraying in a second coating process to coat a second substrate as suggested by Nardi and Tournier with an expectation providing a desirable use for the extracted powder coating material, that provides lowered waste by using the extracted powder, since Verpoort’s wire arc coating process will result in a second material in the form of dust particles of the coating being extracted, Tournier indicates that residual waste product powder from an arc coating method can be desirably reused in a further application process, and Nardi indicates that particles formed from a wire arc system can be desirably used in a cold gas spraying process  to coat a substrate (which would be a second substrate as a different substrate than that used for Verpoort), thereby further giving a use for particles formed in an arc spraying, where Verpoort would have such a process, and where it is known to reuse waste (byproduct) particles from arc coating methods, and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold gas spraying can be formed with various metals including iron.

As to the substrate for the second coating process, Beardsley indicates how it is known to cold spray cylinder head components of engines (0018-0020, note layers 160, 165), where the layers can include metal materials, including stainless steel, NiCrAl, etc. (0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier to provide that the second coating application is to a second component of a cylinder heads of engines, with metal materials used that apply to both substrates, with an expectation of predictably and acceptably providing a desired coating, since Verpoort in view of Nardi, EITHER alone OR optionally in view of Tournier would suggest to provide cold spraying of substrates with the coating material extracted from the coating of Verpoort which can be metal (or in the alternative embodiment using the same first coating material of Verpoort to also provide the second coating material), and Beardsley describes how a substrate to be coated by cold spraying can be a cylinder head of an engine, which can also be coated with metal material, giving a suggested substrate/second component to use. 
Claim 8: Verpoort indicates that the coating can be performed using inert gas primary and secondary gases, such as argon or nitrogen (0069), and also that a 
Claim 11: The first and second coating processes would be separated spatially and temporally, as material has to be recovered from the first process as in Verpoort and then supplied to the second coating process of Nardi, and also note Nardi suggesting to store the coating material for use in the cold spraying (0039), or for the alternative embodiment the first and second coating process would be suggested to be separated at least spatially as  different processes that would therefore be predictably and acceptably provided in different, spaced, systems.

Claims 1, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vlcek et al (US 8709335) as evidenced by WO 2016/165938 (hereinafter ‘938).
***Please Note Hofacker et al (US 2018/0056395) is used as a translation of ‘938 as it is the national stage application of the PCT of ‘938, and therefore paragraph citations are to Hofacker et al (US 2018/0056395). ***
Claim 1: Vlcek teaches a method of coating components (sputtering targets) (column 1, lines 5-25, column 11, lines 40-65, column 12, lines 10-20). The process includes providing a first coating material and using the first coating material in a first coating process to coat a first component of a sputtering target with the first material In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), where the court held that mere duplication of parts (which here would be duplicating the process of coating with additional component substrates) has no patentable significance unless a new and unexpected result is produced.)), and therefore, by reusing the captured material from the end of coating one target to coat a second target by the same cold spraying process would be understood to provide the desired reuse of the material and avoid waste.
Claim 8: As to performing the first coating process in an oxygen free environment, Vlcek indicates the process can be provided in an enclosure that sucks “air” and dust away from the target (column 12, lines 5-15) and the process gases used that would be provided to the spray gun in the enclosure can be nitrogen, air or a noble gas (column 10, lines 60-68, column 8, lines 25-40, column 6, lines 5-30), and therefore, if the options of nitrogen or noble gas used, it would be understood that with the providing of such gas to the enclosure and removal of gases from the enclosure, it would be predictably acceptable that no oxygen is present in the enclosure during the first coating process.
Claim 11: As to the first and second coating processes be separated spatially and/or temporally, it would be suggested that the processes be separated temporally (in time) at the least, since in Vlcek as discussed for claim 1, the material to be reused would be captured after not depositing in the first process, then is mixed/blended with new material for application, and thus there would be a time for these processes to occur 

Note the definition of “by-product” provided in The Free Dictionary.  

Note that Tournier was initially listed on the PTO-892 of March 26, 2021.

Response to Arguments
 Applicant's arguments filed November 19, 2021 have been fully considered. 
(A) The Examiner notes the adjustments to the rejections with the amendments of November 19, 2021, including (1) a new set of rejections using the new primary reference to Vlcek, where it is noted that cold spraying can be considered as a thermal spraying process (as evidenced by WO ‘938), and (2) adjustment of the rejections using Verpoort due to the amendments to the claims and to clarify the rejection.
(B) As to the rejections using Verpoort, applicant has argued that the combination would use impermissible hindsight, where Verpoort only discloses a sole thermal spraying process where spray dust/overspray particles are a problem to be avoided and the Examiner uses Nardi to modify Veerpoort to additionally include a cold gas spray process and to argue that it would have been obvious to use the problematic spray dust/overspray particles of Verpoort in the cold spray process, but this could only have been indicated by impermissible hindsight.  Applicant argues that they have discovered the efficiency of using a byproduct of thermal spray process in a cold gas spraying process, with surprisingly found benefits from melting of wire feedstock being suitable for cold spraying, and only from this knowledge to use the dust/overspray of 
The Examiner has reviewed these arguments, however, the above rejections using Verpoort are maintained.   (1) As to the rejections using Verpoort in view of Nardi alone or Verpoort in view of Nardi and Beardsley alone (where Beardsley has been used as indicating a specific second component to be coated with cold spraying), while Verpoort indicates that the spray dust/overspray particles are a problem in the wire arc spray process of Verpoort, the particles are still extracted from the system, so there are metal/iron particles not being coated (so byproduct) that are formed from the metal/iron wire feedstock by the first wire arc spraying coating process, and so would be non-coated particles that can be considered as simply generated by wire arc spraying, using the first coating material in the first coating process.  Nardi describes how particles formed from metal wire feedstock by a wire arc spraying (noting the motive gas flow of the feedstock forming particle flow/spray) (note Nardi, figure 2 and 0033-0036) can be used as feedstock for cold gas spraying.  Therefore, one of ordinary skill in the art looking at both references would understand that the produced particles of Verpoort that are collected and not desired to be used for the wire arc spray coating of Verpoort would be desirably used as a similar particle/powder formed from a wire arc spray process in the cold spraying as indicated by Nardi, and thus giving a use for the undesired dust/overspray of Verpoort. This gives an efficient use of material without waste. The motivation comes from the teaching of Nardi as to what further use can be provided for wire arc sprayed particles, so waste from Verpoort of dust/overspray would be limited by giving a further use for these particles.  It would be understood to be Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).  Furthermore, note that [A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006) (emphasis added). This would further indicate that of making a process more efficient, by reusing the dust/overspray particles of Verpoort rather than discarding them, for example, would be a motivation to combine. Therefore, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). While Nardi does not teach that its wire arc sprayed particles were from a first coating process, Verpoort would show that wire arc sprayed particles are also formed in a first coating process.  Again, it is the combination of the references that provides the suggestion to use.  Applicant argues that Nardi does not show a further use for wire arc sprayed particles, but the Examiner disagrees.  Nardi specifically shows that particles formed by wire arc spraying can be used in a cold spraying process.  Therefore, the rejection is maintained.

(2) As to the rejections using Verpoort in view of Nardi and Tournier or Verpoort in view of Nardi, Tournier and Beardsley (where Beardsley has been used as indicating a specific second component to be coated with cold spraying),  the Examiner notes the points raised in (B)(1) above.  Furthermore, Tournier has been cited to further show that it is known for waste product powders from an arc wire coating method to be used in further coating methods, thus further indicating to one of ordinary skill in the art that the dust/overspray particles (that is, waste product particles) of Verpoort would be known to be collected for a further use in another coating method, where again Nardi would show how wire arc sprayed particles can be used in a further cold spraying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718